UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-6845


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

MARIO N. BAKER, a/k/a Mario Nathaniel Baker,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00088-REP-RCY-1)


Submitted:    August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario N.     Baker, Appellant Pro Se.           Peter Sinclair Duffey,
Assistant     United States Attorney,         Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mario N. Baker appeals the district court’s order denying

his   motion   seeking        a    sentence      reduction    under    18    U.S.C.

§ 3582(c)(2) (2012).          We have reviewed the record and find no

reversible error.       Accordingly, we affirm the district court’s

order.      United    States       v.   Baker,    No.   3:08-cr-00088-REP-RCY-1

(E.D. Va. May 27, 2015).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this       court   and    argument    would   not    aid   the

decisional process.



                                                                            AFFIRMED




                                          2